Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



		DETAILED ACTION


Allowable Subject Matter
Claims 17 – 19 and 27 – 29 are objected to as being dependent upon a rejected based claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant’s arguments filed October 12, 2021 have been fully considered. After further consideration, the prior art of record still reads on Applicant’s claim language.

Applicant asserts the prior art of record does not suggest modifying, by the computing device, in accordance with the content restriction policy, the presentation of the content element responsive to determining that the content element is to be restricted based on the visual characteristic of the content element, so that the content element is not displayed via a user interface of the computing device. 
In response, The Examiner respectfully disagrees and notes Applicant’s amendment is an intended use statement and as a result is given little patentable weight. Accordingly, the prior art of record is relied upon to suggest modifying (reads on restricting the content based on the modified value of the content access indicators such that only designated content should be presented to users having the applicable access level, see Scott para 0015, 0024, 0060 and Figure 8 blocks 808, 812 and 814), by the computing device (reads on a first communication device, a second communication device or a server system, see White para 0031), in accordance with the content restriction policy (reads on determine if the message includes any content that should not be delivered/displayed/presented/accessed, see White para 0010, 0030 and Scott para 0015, 0017 and 0024), the presentation of the content element responsive to determining that the content element is to be restricted (reads on determine if the message includes any content that should not be delivered/displayed/presented/accessed, see White para 0010, 0030 and Scott para 0015, 0017 and 0024) based on the visual characteristic of the content element (reads on the Administrator viewing content not currently restricted and making a decision to modify the content access indicators to restrict the content for other users, see Scott para 0015, 0017 – 0018, 0021 – 0024, 0053, 0057 – 0060), so that the content element (see White para 0010) is not displayed via a user interface of the computing device (reads on withholding content elements that match restricted content elements from display to a user of the communication device, see White para 0010, 0030 and Scott para 0015, 0017 and 0024).
Applicant asserts the prior art of record does not suggest “applying ... [an] image processing algorithm to a rendering of the content element ...to determine whether the content element is to be permitted or restricted” and “modifying ... the presentation of the content 
In response, The Examiner respectfully disagrees because the prior art of record is relied upon to suggest “applying ... [an] image processing algorithm to a rendering of the content element (reads on the Administrator viewing content not currently restricted and making a decision to modify the content access indicators to restrict the content for other users, see Scott para 0015, 0017 – 0018, 0021 – 0024, 0053, 0057 – 0060. The Examiner construes the Administrator viewing content and making a decision regarding the display of the content to be the same as applying an image processing algorithm to determine whether content is permitted or restricted. The Examiner asserts automating the manual activity of the Administrator would be obvious to one of ordinary skill in the art because the court has held that providing an automatic or mechanical means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, see MPEP 2144.04 III)...to determine whether the content element is to be permitted or restricted (reads on the Administrator viewing content not currently restricted and making a decision to modify the content access indicators to restrict the content for other users, see Scott para 0015, 0017 – 0018, 0021 – 0024, 0053, 0057 – 0060)” and “modifying (reads on restrict/prevent the program based on the modified value of the CAI, see Scott para 0060 and Figure 5 block 514) ... the presentation of the content element responsive to determining that the content element is to be restricted (reads on restricting the content based on the modified value of the content access indicators, see Scott para 0060 and Figure 8 blocks 808, 812 and 814)... so that the content element is not displayed via a user interface of the computing device (reads on withholding content elements that match the restricted content elements from display to a user of the communication device, see White para 0010)”.


 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 21 – 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pub. No. 2013/0013705 A1) in view of Oomen (US Pub. No. 2005/0259819 A1) in view of Scott (US Pub. No. 2009/0300671 A1).

Per claim 15, White suggests a method of restricting content (reads on restricting display of restricted content elements, see White para 0010) inserted into information resources (reads on messages that contain content elements, see White para 0010, Figure 2 block 206 and Figure 5 block 502),  comprising: 

identifying (reads on identifying which content elements have inappropriate features and need to be restricted, see White para 0030 – 0033, 0036, 0046 and 0047 and Figure 5), by the computing device (reads on a first communication device, a second communication device or a server system, see White para 0031) responsive to selecting the content element from the plurality of content elements (reads on indicating which content elements have inappropriate features and need to be restricted, see White para 0030, 0032, 0033, 0036, 0046 and 0047), a bit stream corresponding to the content element (The Examiner asserts the identification of the content elements is at least an implicit identification of the bit streams that comprise the content elements of the exemplary text, audio clip within an audio file, a piece of an image or a piece of a video 
hashing (reads on hashing the content element to efficiently compare with restricted elements, see White para 0020 and 0033), by the computing device (reads on a first communication device, a second communication device or a server system, see White para 0031) prior to applying an image processing algorithm to the content element (reads on prior to delivering/displaying the content element, see White para 0010, 0030 - 0033. The Examiner asserts the displaying/delivering of the content element is the same as an image processing algorithm.), the bit stream corresponding to the content element to generate an element identifier identifying the (reads on hashing the content element to efficiently compare with restricted elements, see White para 0020 and 0033) the content element (reads on a content element that matches a content element within a set of restricted content elements, see White para 0031, 0032, 0036 and 0046);  
determining (reads on comparing the content elements individually to a database of restricted content elements, see White para 0032, 0033 and 0046), by the computing device (reads on a first communication device, a second communication device or a server system, see White para 0031), whether the element identifier is included in (reads on the hash value used to compare with the hash values in the restricted content element database, see White para 0033) a restricted content database (reads on a database of restricted content elements, see White para 0032, 0033 and 0046);  
modifying (reads on withholding content elements that match the restricted content elements from display to a user of the communication device, see White para 


[0010] According to certain illustrative examples, a communication device includes a processor and a computer readable medium.  The computer readable medium comprises processor executable instructions to cause the communication device to: receive a message from a second communication device, the message comprising a number of content elements, compare each of the content elements 
within the message to a set of restricted content elements, the set of restricted elements divided up into sub-sets according to category, withhold content elements that match the restricted content elements from display to a user of the communication device, and notify the user of the categories to which the content elements that match the restricted content elements belong. 
 
[0011] According to certain illustrative examples, a method includes, with a server system, applying a filter function to a message being sent from a first communication device to a second communication device, the filter function 
finding at least one content element.  The method further includes, with the server system, comparing the content element with a set of restricted content elements and withholding the message from communication in response to 
determining that the content element matches one of the restricted content elements. 

[0019] The present specification discloses methods and systems for filtering content.  According to certain illustrative examples, a filter function is applied to a message associated with a communication device.  The message may be one that is being transmitted by the communication device or one that is being received by the communication device.  The message includes a number of content elements.  Content elements may include, for example, a string of text, an image, an audio clip, or a video clip. 
 
[0020] Each content element is compared with a database that includes a set of restricted content elements.  If a content element within the message matches a content element within the set of restricted content elements, then that message is withheld from being either transmitted or received.  To make the comparison more efficient, various hash functions may be used by the filter function.  Such hash functions will be described in further detail below.

[0030] FIG. 2 is a diagram showing an illustrative communication 200 of a message 206.  According to certain illustrative examples, a message 206 is sent from a first communication device 202 to a second communication device 204.  Before being presented to a user of the second communication device 204, a filtering function is applied by a filtering function application to the message 206 to determine if the message 206 includes any content that should not be sent from the first communication device 202 or should not be delivered to the second communication device 204. 
 
[0031] In one example, the filtering function application resides on a server system and the server applies the filter function to the message 206 at that server while the message 206 is en route to the second communication device 
204.  In one example, the filtering function application resides on the first communication device 202 and the first communication device 202 applies the filter function to the message 206 before being transmitted.  In one example, the filtering function application resides on the second communication device 204 and the second communication device 204 applies the filter upon receipt of the message but before displaying the message to the user of the second 
communication device 204. 
 
[0032] The message includes a number of content elements 208.  A content element 208 may be, for example, a word within a piece of text, an audio clip within an audio file, a piece of an image, or a piece of a video frame from a 
video clip.  The filter function analyzes each of those content elements 208 individually and compares them to a database of restricted content elements 210.  Each content element 208 may be handled in a different manner depending 
on the type of content element 208.  For example, if the content element 208 is a text based word, then that word can be compared with a list of restricted words within the restricted content element database 210.  If the content 
element 208 is an audio clip, then that audio clip can be analyzed to determine what, if any, words are being communicated in that audio clip.  Those words can then be compared with the restricted words in the restricted content element database 210. 

[0033] In the case where the content element 208 is an image or video clip, then certain functions may be applied in order to determine whether those images or video clips include restricted content elements.  For example, an image may be analyzed to find any words within the image.  Those words may then be compared with the list of restricted words in the restricted content element database 210.  Additionally or alternatively, an image may be analyzed for particular types of content.  For example, various functions can be applied that analyze the key features, shading, and saliency features of the image.  Various hash functions may then be applied which are designed to compare the image efficiently with restricted elements.  For example, the functions applied to the image may create a hash value that indicates a feature within the image.  The hash value may indicate certain characteristics such as skin tone, shape configuration, body features, and nudity.  The hash value may then be compared with hash values in the restricted content element database that indicate inappropriate features.  For example, if the image includes nude elements, then a hash value indicating nude elements can be compared with the database of restricted content elements for images and if there is a match, then it can be determined that the message includes restricted content. 



Based on the user preference settings for a particular user, a set 212 of restricted content elements is defined.  It is that set 212 of restricted content elements with which the content elements 208 of the message 206 are compared.  Thus, each user has a customized filter function applied.  The user may customize the set 212 of restricted content elements through the filter function application.  The filter function application may be stored and executed on the user's communication device 202, 204.  Alternatively, the filter function application may be a web-based application.  In such a case, the user may log in to an account and adjust the user settings accordingly.  
The set of restricted content elements may be a set of default content elements.  A user may wish to add restricted content elements.  For example, a user may wish to filter certain words which are not typically deemed obscene by community standards. 



[0046] According to certain illustrative examples, the content elements 504 of the original message 502 are compared with the restricted content elements 506 in the restricted content element database 506.  For each matched content element 508 (i.e., a content element 504 that matches a restricted content element 506), a replacement database is searched to see if there is a suitable replacement element 512 for that matched element 508. 


[0047] If the matched content element 508 is a word, then a suitable replacement element may be a less profane version of that word.  If the matched content element 508 is an audio clip of a restricted word, then the replacement element may be a pre-recorded less profane version of that word.  If the matched content element 508 is a piece of an image, then a black or blurred region may replace that piece of the image.  Alternatively, a standard image may replace the matched content element 508 image.  For example, a general stick figure image may replace a nude element detected within the image.  In some cases, the replacement process may simply redact the matched content 
elements 508.  This may be done, for example, if no suitable replacement content element 512 is found. 
 
[0048] The replacement process may be performed automatically without any input from the sender, recipient, or a chaperone.  In some cases, a notification message may be sent to the sender indicating that his or her message was automatically revised before delivery.  The notification message may indicate the reasons for the replacement. 
 
[0049] FIG. 6 is a flowchart showing an illustrative method 600 for filtering content.  According to certain illustrative examples, the method 600 includes, with a communication device, applying 602 a filter function to a message associated with the communication device, the filter function finding at least one content element.  The method further includes, with the communication device, comparing 604 the content element with a set of restricted content elements and withholding 606 the message from 
 
1.  A method for filtering content with a communication device, the method comprising: with the communication device, applying a filter function to a message associated with the communication device, the filter function finding 
at least one content element;  with the communication device, comparing the content element with a set of restricted content elements;  with the communication device, withholding the message from communication in response to determining that the content element matches one of the restricted content elements. 


10.  The method of claim 1, further comprising, with the communication device, replacing the restricted content element within the message with an approved replacement element for the restricted content element. 
 

Oomen suggests 
a bit stream identified from (reads on a bit-stream representing a multimedia signal, see Oomen para 0017) a binary sequence (reads on a stream of bits representing a multimedia signal, see Oomen para 0017) of the information resource corresponding to the content element (reads on the multimedia signal, see Oomen para 0001, 0016 and 0017).

[0001] The invention relates to a method and apparatus suitable for the generation of a hash signal representative of a multimedia signal. 

[0016] In a first aspect, the present invention provides a method of generating a hash signal representative of a multimedia signal, the method comprising the steps of: receiving a bit-stream comprising a compressed multimedia signal; selectively reading from the bit-stream predetermined parameters; and deriving a hash function from said parameters. 
 
[0017] In a second aspect, the present invention provides a hash signal representative of a multimedia signal, the hash signal having been generated by selectively reading predetermined parameters relating to perceptual properties of the multimedia signal from a bit-stream comprising a compressed version of the multimedia signal. 
 


Scott suggests 


[0015] The disclosed subject matter effectively implements end-user control over access to content via a multimedia handling device. In some embodiments, this control functionality allows end user administrators to define content restrictions at multiple levels of granularity. For example, in the context of a multimedia handling device, system, or network for providing television content and/or on-demand video content, the CAC application enables administrators to define access privileges for individual episodes of particular series, the entire series, all content offered on a particular channel, and so forth. The access privileges may be defined for individual subordinates or for a defined group of class of subordinates. In one implementation, parents (administrators) create user accounts and establish user profiles and logins for the user accounts. The administrators might then establish access levels, e.g. "Adult" or "Child." The administrators might then define the content restriction for one or more of the defined access levels such that only designated shows should be presented to users having the applicable access level. In ontent restrictions are defined using content access indicators (CAIs).

[0017] After CAIs have been defined, a CAC application will interact with a set top box or other media presentation device to restrict the accessible content to only content which is designated. Administrators may customize the CAIs individually or otherwise, by flagging programs as being accessible to or restricted from a class of users or one or individuals in the class.

[0018] Disclosed herein are multiple techniques for allowing administrators to tag shows, i.e., set or modify CAIs for a particular show for one or more users. The administrator may, for example, tag a program while watching the program itself Programs might also be tagged from any of various content listing interfaces including, as examples, a Digital video recorder (DVR) listing, an Electronic Programming Guide (EPG) listing, or a VOD guide.

[0021] In one aspect, a disclosed CAC application and an associated method for managing access to multimedia content include enabling an administrator, e.g., a parent, to create a user account for a user, e.g., a child, and to create a password and a profile for the user account. The method may further include assigning an access level to the user and generating an initial set of CAIs based on the access level. The CAIs influence or determine the user's ability to access content associated with the indicator. The method may further include modifying at least one of the CAIs in response to a request from the administrator. When a user subsequently sends a navigation signal or command while the user account is active, the navigation signal is processed based at least in part on the CAIs to prevent the user from accessing content that the applicable CAI indicates as being restricted. For example, if the user asserts an up/down channel button on a remote control device, the application and method may determine if the content currently playing on a channel that is numerically adjacent to the current channel is restricted. If the content is restricted, the application and method may skip over the adjacent channel. Similarly, if a user asserts a button to display an EPG or other type of content listing, the application and method may filter that listing to list only that content to which the user has access privileges.

[0022] The user profile may indicate various characteristics of the user including, as examples, the user's age and gender. The user profile might also indicate one or more content categories, e.g., TV-Y7, or sub-categories, e.g., S(ex), L(anguage), V(iolence), or D (themes). The user profile information may be used to generate a content access level and an associated set of initial CAIs for the user. The use of a predetermined or automatically generated initial set of CAIs facilitates the rapid creation of CAIs for one or more classes of users, which may be beneficial in platforms supporting a large number of channels or other sources of content.

[0023] The modifying of the CAIs may include launching or otherwise invoking a CAI modification interface from any of various programming or listing interfaces including an EPG interface, a DVR interface, or a VOD interface. In a CAI modification interface may be launched while the administrator is viewing content, sometimes referred to herein as "on-the-fly," in response to a remote control or set top box input. Enabling the administrator to modify content restrictions for a user or class of users from a variety of interfaces beneficially extends the accessibility and flexibility of a CAC application.

[0024] The CAIs may, themselves, be flexible in their implementation. A CAI may, for example, influence or determine a user's ability to access a single content item, e.g., a single episode of a series or program or a single movie, an entire series of a program, or any content distributed via a particular channel. The CAIs may be configured or interpreted hierarchically to facilitate creation of relatively sophisticated access restriction profiles. For example, CAIs may define default access values for all content and then selectively define exceptions to default values, exceptions to selected exceptions, and so forth.

[0053] The depicted embodiment of method 600 further includes opening (block 604) a CAI modification interface in response to the administrator interacting with the content listing. According to this embodiment, the administrator enjoys the ability to access and modify CAIs directly from any of the various content listings that a platform might support. Thus, for example, an administrator might interact with an EPG display to alter the CAIs for one or more users. The modification interface presented to the administrator might be implemented as a graphical interface including selectable objects to facilitate access to and modification of CAIs. The depicted embodiment of method 600 includes detecting (block 606), via the CAI modification interface, administrator input that identifies one or more subordinate users, the applicable content, and a desired accessibility, i.e., a desired value for the applicable CAI or CAIs. The selection of the applicable subordinates might be achieved using a drop down menu listing all of the subordinate users for whom user accounts have been established. Selection of the applicable content may require little or no additional input from the administrator. For example, the EPG or other listing may be presented in the form of a grid or array indicating a time of day and a channel for available content. As the administrator navigates the listing, a content item may be highlighted within the display. When the administrator invokes a CAI modification interface, the CAI modification interface may identify the content item that was highlighted when the CAI modification interface was invoked as the content item to which the CAI modification pertains. The CAI modification interface enables the administrator to specify the accessibility of the applicable content for the applicable subordinate(s). When the administrator has specified the subordinate(s), the content, and the accessibility value, the CAI modification interface then modifies (block 608) the CAI or CAIs of the applicable subordinates.

[0057] Turning now to FIG. 8, a flow diagram is depicted of selected elements of an embodiment of a method 800 enabling an administrator to modify a CAI "on the fly." Method 800 may be performed or administered by a CAC application. In on-the-fly" refers to an administrator's request to modify a CAI for a program while the administrator is viewing the program. This on-the-fly functionality enables administrators to quickly and easily modify CAIs and otherwise control access. The on-the-fly request might be issued by an administrator clicking, pushing, or otherwise asserting a remote control button to invoke a CAI modification interface.

[0058] In response to detecting an on-the-fly request for a CAC interface, method 800 as shown includes determining (block 804) information regarding the content or program that is currently playing. The on-the-fly CAI modification request generally pertains to the content that the administrator is currently viewing.

[0059] After identifying the currently playing program, the depicted embodiment of method 800 includes presenting (block 806) a CAI modification interface to the administrator. The administrator may then modify or otherwise transmit CAI modifications and the CAC application would receive (block 808) those modifications. As depicted in FIG. 8, the CAI modifications received by the CAC application in block 808 indicate the user or class of users whose CAIs are being modified and the modified value.

[0060] CAC application 214 might then modify (block 812) the CAIs of the applicable user(s) to reflect the desired CAI for the program. Thereafter, CAC application 214 might determine (block 814) a user's access privileges for a program based on the modified CAI. CAC application 214 might, in some embodiments, display or restrict the program based on the modified value of the CAI.



    PNG
    media_image1.png
    834
    714
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    892
    703
    media_image2.png
    Greyscale






Per claim 21, the prior art of record further suggests inserting a second content element positioned over the content element on the information resource as specified by the content restriction policy (The Examiner asserts this is suggested by the prior art of record’s teaching of redacting the matched content element, because one of ordinary skill in the art would know that a common definition of redact includes to obscure and 
Per claim 22, the prior art of record further suggests removing the content element from the information resource as specified by the content restriction policy (reads on replacing the content element with a different element, see White para 0047 and Figure 5). 
Per claim 23, the prior art of record further suggests setting a visibility property of the content element to null as specified by the content restriction policy (reads on a black region replaces the matched content element, see White para 0047). 
Per claim 24, the prior art of record further suggests identifying, by the computing device, from a portion of a binary sequence representing the content element, the bit stream corresponding to a portion of the content element (reads on the matched content element is a piece of an image/bit stream, see White para 0047 and Oomen para 0001, 0016 and 0017). 
Per claim 35, the prior art of record further suggests adding, by the computing device, the content element identifier identifying the content element to the restricted content database responsive to determining that the content element is to be restricted based on the visual characteristic of the content element (reads on after CAIs are defined, restrict the accessible content to only content which is designated, see Scott para 0015, 0017, 0018, 0021, 0060 and Figure 5 block 514 and Figure 7 block 340. The Examiner asserts defining restricted CAIs is the same as adding CAIs to the restricted content database).

Claims 16, 20, 25, 26 and 30 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Oomen in view of Scott in view of Hassan (US Pub. No. 2005/0187971 A1)

Per claim 16, the prior art of record further suggests wherein accessing (reads on comparing the content elements individually to a database of restricted content elements, see White para 0032, 0033 and 0046) the restricted content database (reads on a database of restricted content elements, see White para 0032, 0033 and 0046) further comprises: accessing (reads on comparing the content elements individually to a database of restricted content elements, see White para 0032, 0033 and 0046), by the computing device (reads on a first communication device, a second communication device or a server system, see White para 0031), a restricted content database (reads on a database of restricted content elements, see White para 0032, 0033 and 0046) stored on the computing device using the element identifier (reads on the hash value used to compare with the hash values in the restricted content element database, see White para 0033). The prior art of record is silent on explicitly stating a local database stored on the computing device  and transmitting, by the computing device responsive to not finding the element identifier in the local restricted content database, to a remote device, a request to find the element identifier on a remote restricted content database associated with the remote device, receipt of the request triggering the remote device to access the remote restricted content database using the element identifier;  and receiving, by the computing device, from the remote device, a response indicating that the element identifier is on the remote restricted content database associated with the remote device. 

a local database stored on the computing device (reads on a local application database included on a mobile device, see Hassan para 0003 and Figure 1)  and transmitting (reads on the remote search module on the mobile device communicates with the remote search module on the server to use search parameters used in the local search in the remote search, see Hassan para 0016 – 0017, 0019 – 0020 and Figure 4), by the computing device (reads on the mobile device, see Hassan para 0016 – 0017 and Figure 1 block 12) responsive to not finding the element identifier in the local restricted content database (reads on if the one or more data items cannot be identified in the local database, then a remote search on the server may be used to identify data that matches the search parameters, see Hassan para 0003, 0016 – 0017, 0019 – 0020 and Figure 4), to a remote device (reads on a remote server, see Hassan para 0003 and Figure 1 block 14), a request to find the element identifier (reads on a search for a data item, see Hassan para 0003, 0016 – 0017, 0019 – 0020 and Figure 4) on a remote restricted content database (reads on a server/remote database, see Hassan para 0003, 0016 – 0017, 0019 – 0020 and Figure 4) associated with (reads on if the one or more data items cannot be identified in the local database, then a remote search on the server may be used to identify data that matches the search parameters, see Hassan para 0003, 0016 – 0017, 0019 – 0020 and Figure 4) the remote device (reads on a remote server, see Hassan para 0003 and Figure 1 block 14), receipt of the request triggering the remote device to access the remote restricted content database using the element identifier (reads on if the one or more data items cannot be identified in the location database, then a remote search on the server may be used to identify data that matches the search parameters, see Hassan para 0003, 0016 – 0017, 

[0003] In accordance with the teachings described herein, systems and methods are provided for searching a remote database.  A server may be used to communicate with a mobile device over a wireless network.  The mobile device 
may include a local application database for storing data items for one or more software applications.  The server may include a server application database for storing copies of data items that are transmitted to the mobile device.  A local search module on the mobile device may be used to identify one or more data items in the local application database that match a set of search parameters.  If the one or more data items cannot be identified in the local application database, then a remote search module on the server may be used to identify a copy of the one or more data items in the server application database that match the set of search parameters. 

[0013] With reference now to the drawing figures, FIG. 1 is a block diagram illustrating an example system 10 for searching a remote database 24.  The system 10 includes a mobile device 12 that is in communication with a server 
14.  The mobile device 12 includes one or more software applications 16, an application database 18, a local search software module 20, and a remote search software module 22.  The server 14 includes an application database 24 and a 
remote search software module 26. 
 
[0014] The mobile device 12 is preferably a wireless communication device (e.g., a cellular telephone, a two-way pager, a wireless-enabled PDA, a laptop computer, etc.) that is configured to communicate with the server 14 over a
wireless network.  One example mobile device 12 is described below with reference to FIG. 9.  The server 14 is preferably a network server that is operable to communicate with one or more local and/or wide area networks.  An 
example system for transmitting information between the mobile device 12 and the server 14 is described below with reference to FIG. 8. 
 
[0015] The application database 18 on the mobile device 12, referred to herein as the local application database 12, is used to store data for software applications 16 executed by the mobile device 12, such as an electronic messaging application, a document processing application, a calendar 
application, an address book application, a web browser application, and/or other software applications.  Copies of the data stored in the local application database 18, along may also be stored in the application database 24 associated with the server 14, referred to herein as the server application database 24.  For example, electronic messages or other data may be stored in the server application database 24 and then 
forwarded to the mobile device 12, as described below with reference to FIGS. 2 and 8.  Alternatively, the data in the local application database 18 may be synchronized with the data in the server application database 24 using known 
database synchronization techniques. 
 
[0016] The local search module 20 may be a software module executed by a processing subsystem in the mobile device 12 that is operable to identify data stored in the local application database 18.  The local search module 20 
identifies data in the local application database by matching the stored data with search parameters entered by a device user.  For example, an electronic message stored in the local application database may be located by entering search parameters related to the electronic message, such as the sender information, date received, or other relevant electronic messaging parameters.  
The local search module 20 may then use these parameters to identify any electronic messages stored in the local application database 18 that include matching electronic messaging parameters. 
 
[0017] The remote search module 22 on the mobile device 12 may be a software module executed by a processing subsystem in the mobile device 12 that is operable to communicate with the remote search module 26 on the server 14 to 
identify data stored in the server application database 24.  The remote search module 22 may, for example, generate search request messages that include search parameters to be used by the remote search module 26 in the server 14, 
and receive search result messages from the server 14 identifying data located in the server application database 14.  The remote search module 22 may also instruct the remote search module 26 on the server 14 to transfer data to the mobile device 12 that was identified from the search parameters. 
 
[0018] The remote search module 26 on the server 14 may be a software module executed by a processing sub-system in the server 14 that is operable to communicate with the remote search module 22 on the mobile device 12 and to 
identify data items in the server application database 24 by matching the stored data with search parameters received from the mobile device 12.  The remote search module 26 may also be operable to generate a search result message that identifies the results of a server application database search requested by the mobile device 12, and to transfer identified data items to the mobile device 12 upon receiving instructions by the remote search module 22 on 
the mobile device 12. 

[0019] In operation, search parameters 20 may first be entered into the local search module 20 to locate a data item that may be stored in the local application database 18.  However, because of the memory constraints in a 
typical mobile device 12, certain data items for use with the software applications 16 may be stored only in the 
user may elect not to store or to delete certain received electronic messages.  In another example, the mobile device 12 may include memory management software that applies memory retention criteria to free additional memory by 
automatically deleting older or less frequently used data from the application database.  Thus, if the data item is not located in the local application database 18 by the local search module 20, then a server application database 
search is initiated by the remote search module 22. 
 
[0020] In order to initiate a server application database search, the remote search module 22 on the mobile device 12 may generate a search request message containing the search parameters and transmit the message to the remote search 
module 26 on the server 14.  The remote search module 26 may then use the search parameters to identify matching data items stored on the server application database 24.  If matching data items are identified, then the remote search module 26 may generate a search result message that includes information identifying the results of the server application database search, and transmit the search result message to the mobile device 12.  For example, 
the search result message may include identifying information for each matching data item, such as a title, a date, sender information, a segment of the body text, and/or other identifying information.  In the case of electronic messaging data items, for instance, the search result message may include information identifying the sender (i.e., the FROM field) of each matching 
message, the date each matching message was received and a portion of the message text. 
 
[0021] The information in the search result message may be presented to the device user by the remote search module 22 on the mobile device 12.  To access one or more data items identified in the search result message, a data item 
request may be input to or generated by the remote search module 22 on the mobile device 12.  The data item request may then be transmitted to the remote search module 26 on the server 14; instructing the remote search module 26 to 
transfer the requested data item(s) from the server application database 24 to the mobile device 12 for storage in the local application database 18.

[0033] Referring again to FIG. 4, at step 110 the list of data items identified from the remote application database is stored in a memory location on the mobile device, such as the local application database.  In this manner, remotely stored data items may be identified in a subsequent search of the local application database.  Preferably, memory management software on the mobile device may give lesser priority to locally stored lists of data items available in the remote application database.  Thus, if additional memory is needed on the mobile device, then remotely available data items may be deleted before the locally stored data items.  In addition, the least accessed of the remotely available data items may be given lesser memory management priority than remotely available data items that have been accessed more often or more recently. 
 
If the remotely stored data item is requested, then a complete copy of the data item is retrieved from the remote application database and displayed on the mobile device at step 116.  Otherwise, if the remotely stored data item is not requested, then the method ends at step 118.


Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the database teachings of the prior art of record by integrating the requirement of searching a local database and if the item is not found on the local database then a remote database is searched to realize the instant limitation. One or more of the underpinning rational(s), as discussed in KSR international Co, v, Teleflex inc,s etai,s 550 U,S. 398 (2007) U.S.P.Q.2d 1385, also see MPEP § 2141 {IN), are used to support this conclusion of obviousness. Accordingly, since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the search the local database of the local device and if it is not found then search the database of the remote device teachings of Hassan for the searching the database teachings of the primary references. Thus, the simple substitution of one known element for another producing a predictable result of searching all available databases via known methods renders the claim obvious. The combined teachings suggest to one of ordinary skill in the art that the hash values are searched on the local device and if not found then the remote database is searched and the result of the search is passed back to the local device. The motivation to combine these references applies to all claims under this heading.

Claim 20 is analyzed with respect to claim 16. The prior art of record further suggests wherein disabling the content element further comprises: permitting, by the computing device, transmission of a pingback for the content element to a remote server (see Hassan Figure 4 block 114 and 116); and deleting (reads on content element 508 being removed from the message, see White Figure 5), by the computing device (reads on a first communication device, a second communication device or a server system, see White para 0031), the content element (reads on a content element that matches a content element within a set of restricted content elements, see White para 0031, 0032, 0036 and 0046) from the information resource  (reads on messages that contain content elements, see White para 0010, Figure 2 block 206 and Figure 5 block 502) subsequent to the transmission of the pingback for the content element to the remote server (reads on subsequent to the element being acknowledged as found on the remote server database withholding content elements that match the restricted content elements from display to a user of the communication device, see Hassan Figure 4 block 114 and 116 and White para 0010).  
Claim 25 the system is analyzed with respect to claim 16. The prior art of record further suggests a computing device having one or more processors coupled with memory (see White para 0010 and 0030). 
Claim 26 is analyzed with respect to claim 16. 
Claim 30 is analyzed with respect to claim 20.
Claim 31 is analyzed with respect to claim 21. 
Claim 32 is analyzed with respect to claim 22. 
Claim 33 is analyzed with respect to claim 23. 



Conclusion
The prior art of record still reads on Applicant’s claim language.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Shaw whose telephone number is (571)270-5191.  The examiner can normally be reached on Mon-Thurs from 6:00 AM-3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jorge Ortiz Criado can be reached on (571) 272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


/BRIAN F SHAW/Primary Examiner, Art Unit 2496